.
     OZ+Z.CS OF TZ-ZEATI-ORNEY   GENE@AL   OF’TEXA5
                                                                 >.i .,
                                                                  t
                        AUSTiM .

Qarrocnuad
m-                                                    2’  2:              :
                                                      . j.- (a
                                                             -            _.:
                                           ‘.           .
                                       i


                                                .   .




                                                                 ‘.
            S8tlat6 Bill Xo. 398; bh. 242, Ganoral t12Ir.l
Speeie.1..Laws, 4.7th T&g;. , provides in part:
            "'SoctI;ion1. A -- Thnt the p;ovsmir~ b&y
      of 3ny incxqorated     city In $hio Stats my 1~542~
      celva tkrou~h &Xi or dodicoki.or, snA is hereby
      oilp0X;islMlto acquire, by purchoso %it!lGUt   eon-             .
     dunmtion or by pumhaso throu,$ co:r0amH,ion
     plracrwx35qs, sod there&tar mlntnin onC operate
     8s an strport, or 1ea?sc, or salX, to tho Ycdoral
     bovarment, -tracto of lc;rd e5.thor nithin 02
     without; t&6 ‘corpo2ats lfrdtn of such city and
     within the county in urhich ouch city Is situated.,
     ml Shci Cotiseioner~~       Conrt of. any county nay
     lUwifiso ucquuirc, fialntcln .and operate for like
     purpose tracts of lend withia the btiits OS tha
     COWlI;~.
         . IttB -- .That’she (loveming body of any
    5Jlcorporatca csty in t&ii3 state R3y reoo5.vc
    wtJmx~& gift oz1 &aicatLon,      and is hereby mpo+
    cred to acquire, b~r.purchme without cordazuation,,.
    end thereaSter xisintein ruM operate as ah, atiport,
    0s 3ease; 02 sell to the~‘T&iIeral GoVornmnt,
    tracts of ~&ml :dthoMi tha county in rd&-h such ~lty~ ~.
    is oitu3tsb,p+3m0a c&i triscts zwe not with;tn~.,       ‘, .‘~,
    rive (~).&len      bf ano%her inoorporatad oity that ,’
    has a populatio?l of mro~than SiSteen huGi?od (1500) ~
    people, eccdr6igg to the. Iwt precadirg Faderal
    'Cen3c3,~~*        -




                  ._
                                                             :

          .
              .
                                                            _.
                                                                 .        . .


.


                           Priorto ths anactmxtOf s. B. 398,c&es
    h>&       5KtJiOrity       t0   3Ci&ro   Ull&   CQXZc?t5   5b~Ol$E!         Uild&‘~
    Ii. S.'l6(r, 41st Leg., but such authority extcnds8 ozlly
    t3 the coqM.sition of airports r;ituatoC wholly dthin
    t.>e county in With the city wss loaatd.       T&u mod for
    futhority for cities to acquire airport land outside
    the  couaty  xvi3 the basis or" the ener@enaoycleaso of
    3, ii.392. The diffxwum neda bet-.vean counties onil
    citice quits cviitently vies a c~neoioue one on the
    pri of the Legislatnre.
               57hU.e S. 33. 433, Ch. Il.&?, Ganeral ena Special
    Lsv1.3,47th Lug., psobsbly Is xot appl.i.cftblo, as it is,
    onsctod to proviCe for tfie ac#sition.+T       1enCrs VOX
    the USC of the P&ml       Govmment~~. it is notsd that Zt
    6180 provides that the land so aoquixe8 by (1 ooaty nust
    lier;itMll
             the J&litsor ouch                       covnty.


               Bintin~ no otatute ox codstitntiosal    p~ovIsioa
    0xqrBssly giving authorSt,u to a county tcJ acqusre litnO
    oid3ido it23 bounilsries for nlrport pllQOSG8,  nor froa-
    6hiuh the po-aer could bo rortsombLy tiplied,   -88 am
    ccxpullql to anums you- quorstion in the negative.




                           .